Title: From George Washington to Colonel Matthias Ogden, 13 April 1778
From: Washington, George
To: Ogden, Matthias



Dr Sir
Valley Forge April 13: 1778

I received your favor of the 9th Inst., by Colo. Barber.
The liberation of our Officers from their confinement, is certainly a desireable object—yet I am not satisfied, that we could fully justifye our conduct in effecting it in the manner proposed. But, be this as it may, it appears to me, that the attempt, supposing it to succeed, would

not be founded in principles of a large and general expediency. It would afford relief to a few men, and subject a far greater number, perhaps Six times as many, to the inconveniences of a stricter & much more limited confinement than they now experience. Our Officers, in the hands of the Enemy, are permitted to be on Long Island through favor, for their better accomodation—If we by an attempt should release Twenty or Thirty, every indulgence would be withdrawn from those remaining, and they, and all future prisoners would be so closely & uncomfortably placed, that they would not be liable to the same accidents. Besides, a breach of Honor would certainly be objected against the Officers released; for it would be said, right or wrong, that they, at least, had consented to the measure, if not planned it. Those considerations, without taking into view, how far the proceeding would be justifiable, are opposed to the scheme and induce me to decline it. Were it to be prosecuted, I certainly should have no objections to your conducting it. I am Dr Sir Yr Most Obedt Servt

Go: Washington

